Citation Nr: 1437251	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection and a 30 percent rating for PTSD, effective August 14, 2007.  

In June 2012, the Board remanded this appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination, pursuant to a June 2012 Board remand, in July 2012.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 57 was assigned.  The examiner indicated that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In a subsequent January 2013 statement, the Veteran reported that he did not agree with the findings of the July 2012 VA psychiatric examination report.  For example, the Veteran stated that the examiner indicated that he denied suicidal ideation and that he endorsed occasional, brief, homicidal ideation when he would become very angry.  The Veteran maintained, however, that he currently had very strong feelings regarding committing suicide.  The Veteran also reported that the examiner noted that he had episodes of panic attacks during waking hours every now and again.  (The examiner also stated that the Veteran had panic attacks weekly or less often.)  The Veteran indicated, however, that he currently had panic attacks daily, as well as at night.  He stated that he averaged ten panic attacks per week.  He also reported that at the time of the July 2012 examination, he had quit taking medication, but that he was presently prescribed a low dose of Paroxetine.  The Veteran further referred to present nightmares occurring four to six times a night, and problems with going out in public.  

Additionally, the Veteran has received treatment for his PTSD subsequent to the July 2012 VA psychiatric examination.  For example, a May 2013 VA treatment entry indicated diagnoses of PTSD and depression.  A GAF score of 55 was assigned.  The examiner indicated that the Veteran's medication, listed as Paroxetine HCL, would be increased to 20 mg per day.  

The record clearly raises a question as to the current severity of the Veteran's service-connected PTSD.  Additionally, the Veteran is specifically disputing the findings of the previous July 2012 VA psychiatric examination and has essentially indicated that his symptoms have worsened.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Further, a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU rating in this matter.  

Further, in light of Rice and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for PTSD since November 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claim file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a GAF score.  

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



